NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-50066

                Plaintiff-Appellee,             D.C. No.
                                                3:18-cr-03737-WQH-1
 v.

JOSE LUIS GARCIA-MUNGUIA,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted June 9, 2021**
                               Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      A jury found Jose Garcia-Munguia (Garcia) guilty of conspiracy to distribute

methamphetamine, 21 U.S.C. §§ 841(a)(1), 846, and conspiracy to launder monetary

instruments, 18 U.S.C. § 1956(a), (h). Garcia appeals, arguing that there was

insufficient evidence to support either count of conviction. “Claims of insufficient


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence to support a jury verdict are reviewed de novo.” United States v. Vazquez-

Hernandez, 849 F.3d 1219, 1229 (9th Cir. 2017). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      1.       The evidence was sufficient to prove a financial transaction, as required

under 18 U.S.C. § 1956. “A financial transaction includes a ‘transfer, delivery, or

other disposition’ of money.” United States v. Gough, 152 F.3d 1172, 1173 (9th Cir.

1998) (quoting 18 U.S.C. § 1956(c)(3)). Here, the evidence showed that Garcia’s

car, with a Hispanic male passenger inside, parked briefly next to the car where the

proceeds were found; Garcia’s trunk quickly opened and shut again; and over 40 of

Garcia’s fingerprints were found on the packaging containing the proceeds.

Additionally, the government established that Garcia coordinated many other drug-

proceeds deliveries. Thus, viewing the facts in the light most favorable to the

government, Vazquez-Hernandez, 849 F.3d at 1229, a rational juror could have

found beyond a reasonable doubt that Garcia delivered drug proceeds to a co-

conspirator.

      2.       The government also proved that the financial transaction affected

interstate or foreign commerce. Under 18 U.S.C. §1956(a)(1), the government

needed to show only that monetary proceeds from a drug trafficking transaction “had

a minimal effect on interstate commerce.” See United States v. Ripinsky, 109 F.3d

1436, 1444 (9th Cir.), as amended, 129 F.3d 518 (9th Cir. 1997) (emphasis added),


                                            2
overruled on other grounds by United States v. Sablan, 114 F.3d 913, 916 (9th Cir.

1997) (en banc). It is well-established that intrastate drug trafficking has a

substantial effect on interstate commerce. United States v. Rodriguez, 360 F.3d 949,

957 (9th Cir. 2004); see also United States v. Tisor, 96 F.3d 370, 375 (9th Cir. 1996).

Because the evidence showed that Garcia was involved in drug activities and that he

sent related proceeds to Mexico, the government satisfied its burden of proving a

minimal effect on interstate and foreign commerce.

      3.     Finally, the evidence was sufficient to prove that Garcia conspired to

distribute methamphetamine. Although a buyer-seller relationship is insufficient to

establish an agreement for a conspiracy conviction, United States v. Loveland, 825

F.3d 555, 562 (9th Cir. 2016), the government demonstrated that Garcia played a

significant role in his co-conspirator’s drug-trafficking operation. Accordingly,

Garcia’s challenge to his conviction under 21 U.S.C. §§ 841(a)(1) and 846 fails.

      AFFIRMED.




                                          3